Citation Nr: 0922085	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Veteran testified at a Board video conference hearing 
before the undersigned Veterans Law Judge in May 2007.  A 
transcript is associated with the claims file.

The Board remanded the matter in August 2007 for further 
development.  Since then, the RO granted service connection 
for diabetes mellitus and for cardiomyopathy.  Thus, those 
two issues are no longer on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets delaying the final adjudication in 
this case, a VA examination of the Veteran's spine is 
necessary.  The VA examination conducted in June 2008 covered 
only the joints of the extremities.

During service in August 1968, the Veteran complained of low 
back pain and the assessment was possible strain.  At the 
time of a 1986 VA examination, he identified health care 
providers that he had had back treatment from since 1973.  At 
the time of the 1986 examination, there was evidence of prior 
lumbar spine surgery and of current lumbar spine arthritis.  
Treatment notes from the 1980s through the present indicate a 
history of arthritis.  In light of the provisions of 38 
C.F.R. 
§ 3.159, a VA examination with a medical opinion as to 
whether it is at least as likely as not (a probability of at 
least 50 percent) that the Veteran's current arthritis of the 
spine is related to service is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination of the 
spine. The examiner should review the 
Veteran's claims folder, which should be 
made available to the examiner.  The 
examiner should identify whether there is 
evidence of arthritis and specify the 
evidence showing arthritis.  The examiner 
should provide a medical opinion with 
reasons as to whether it is at least as 
likely as not (a probability of at least 
50 percent) that any current arthritis is 
related to service.

2.  Thereafter, the RO should again 
consider the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




